 


114 HR 2035 IH: Supporting Colorectal Examination and Education Now Act of 2015
U.S. House of Representatives
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2035 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2015 
Mr. Neal introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XI and XVIII of the Social Security Act and title XXVII of the Public Health Service Act to improve coverage for colorectal screening tests under Medicare and private health insurance coverage, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Supporting Colorectal Examination and Education Now Act of 2015 or the SCREEN Act of 2015.  (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Maintaining calendar year 2015 Medicare reimbursement rates for colonoscopy procedures for providers participating in colorectal cancer screening quality improvement registry. 
Sec. 4. Eliminating Medicare beneficiary cost-sharing for certain colorectal cancer screenings, colorectal cancer screenings with therapeutic effect, and follow-up diagnostic colorectal cancer screenings covered under Medicare. 
Sec. 5. Medicare demonstration project to evaluate the effectiveness of a pre-operative visit prior to screening colonoscopy and hepatitis C screening. 
Sec. 6. Budget neutrality. 
2.FindingsCongress finds the following: (1)Colorectal cancer is the second leading cause of cancer death among men and women combined in the United States. 
(2)In 2015, more than 130,000 Americans will be diagnosed with colorectal cancer, and nearly 50,000 Americans are expected to die from it.  (3)Approximately 60 percent of colorectal cancer cases and 70 percent of colorectal cancer deaths occur in those aged 65 and older. 
(4)Colorectal cancer screening colonoscopies allow for the detection and removal of polyps before they progress to colorectal cancer, as well as early detection of colorectal cancer when treatment can be most effective.  (5)According to a 2012 study published in the New England Journal of Medicine, removing precancerous polyps through colonoscopy could reduce the number of colorectal cancer deaths by 53 percent. 
(6)Although colorectal cancer is highly preventable with appropriate screening, one in three adults between the ages of 50 and 75 years are not up to date with recommended colorectal cancer screening.  (7)Over 200 organizations have committed to eliminating colorectal cancer as a major health problem in the United States and are working toward a shared goal of screening 80 percent of eligible Americans by 2018. 
(8)Hepatitis C is a liver disease that causes inflammation of the liver and results from infection with the Hepatitis C virus. Chronic Hepatitis C infection can lead to serious health problems, including liver damage, cirrhosis, and liver cancer. It is the leading cause of liver transplants in the United States.  (9)According to the Centers for Disease Control and Prevention (CDC), more than 75 percent of adults infected with the Hepatitis C virus in the United States were born between 1945 and 1965. 
(10)The CDC estimates that up to 75 percent of individuals with Hepatitis C do not know that they are infected.  (11)The CDC and the United States Preventive Services Task Force (USPSTF) recommend a one-time screening for Hepatitis C for all individuals born between 1945 and 1965. 
(12)A recent study suggests that offering Hepatitis C screening to patients in connection with screening colonoscopies may be an effective means of increasing Hepatitis C screening rates among individuals born between 1945 and 1965.  3.Maintaining calendar year 2015 Medicare reimbursement rates for colonoscopy procedures for providers participating in colorectal cancer screening quality improvement registrySection 1834(d)(3) of the Social Security Act (42 U.S.C. 1395m(d)(3)) is amended by adding at the end the following new subparagraph: 
 
(F)Maintaining calendar year 2015 reimbursement rates for qualifying cancer screening tests furnished by qualifying providers 
(i)In generalWith respect to a qualifying cancer screening test furnished during each of 2016, 2017, and 2018, by a qualifying provider, the amount of payment to such provider for such test under section 1833 or section 1848 shall be equal to the amount of payment for such test under such section 1833 or 1848 during 2015.  (ii)Qualifying cancer screening testFor purposes of this subparagraph, the term qualifying cancer screening test means an optical screening colonoscopy (as described in section 1861(pp)(1)(C)). 
(iii)Qualifying provider definedFor purposes of this subparagraph, the term qualifying provider means, with respect to a qualifying cancer screening test, an individual or entity— (I)that is eligible for payment for such test under section 1833 or section 1848; and 
(II)that— (aa)participates in a nationally recognized quality improvement registry with respect to such test; and 
(bb)demonstrates, to the satisfaction of the Secretary, based on the information in such registry, that the tests were provided by such individual or entity in accordance with accepted outcomes-based quality measures..  4.Eliminating Medicare beneficiary cost-sharing for certain colorectal cancer screenings, colorectal cancer screenings with therapeutic effect, and follow-up diagnostic colorectal cancer screenings covered under Medicare (a)Waiver of cost-SharingSection 1833(a)(1)(Y) of the Social Security Act (42 U.S.C. 1395l(a)(1)(Y)) is amended by inserting , including colorectal cancer screening tests covered under this part described in section 1861(pp)(1)(C) (regardless of the code that is billed for the establishment of a diagnosis as a result of the screening test, for the removal of tissue or other matter during the screening test, or for a follow-up procedure that is furnished in connection with, or as a result of, the initial screening test) after or population. 
(b)Waiver of application of deductibleSection 1833(b) of the Social Security Act (42 U.S.C. 1395l(b)) is amended— (1)in paragraph (1) of the first sentence, by striking individual. and inserting individual, including colorectal cancer screening tests covered under this part described in section 1861(pp)(1)(C); and 
(2)by striking the last sentence and inserting the following: Subsection (a)(1)(Y) and paragraph (1) of the first sentence of this subsection shall apply with respect to a colorectal cancer screening test covered under this part described in section 1861(pp)(1)(C), regardless of the code that is billed for the establishment of a diagnosis as a result of the screening test, for the removal of tissue or other matter during the screening test, or for a follow-up procedure that is furnished in connection with, or as a result of, the initial screening test.  (c)Effective DateThe amendments made by this section shall apply to tests and procedures performed on or after January 1, 2016. 
5.Medicare demonstration project to evaluate the effectiveness of a pre-operative visit prior to screening colonoscopy and hepatitis C screeningSection 1115A(b)(2) of the Social Security Act (42 U.S.C. 1315a(b)(2)) is amended— (1)in the last sentence of subparagraph (A), by inserting , and shall include the model described in subparagraph (D) before the period at the end; and 
(2)by adding at the end the following new subparagraph:  (D)Medicare demonstration project to evaluate the effectiveness of a pre-operative visit prior to screening colonoscopy and hepatitis C screening (i)In generalThe model described in this subparagraph is a demonstration project under title XVIII to evaluate the effectiveness of a pre-operative visit with the provider performing the procedure prior to screening colonoscopy to— 
(I)ease any patient concern or fears with respect to the procedure and answer any questions relating to the screening;  (II)ensure quality examinations and avoid unnecessary repeat examinations by educating individuals on the importance of following pre-procedure instructions, such as bowel preparation, and addressing the individual's family history of or predisposition to colorectal cancer; and 
(III)increase Hepatitis C Virus (HCV) screening rates among Medicare beneficiaries by educating individuals about the importance of such screening during the pre-operative visit and having the pre-operative visit fulfill the referral requirement for such screening under title XVIII, allowing patients to be screened for colorectal cancer and HCV at the same time.  (ii)ConsultationThe Secretary shall consult with stakeholders who would be providing the pre-operative visit under the model described in this subparagraph on the implementation of such model, including payment for services furnished under the model.. 
6.Budget neutrality 
(a)Adjustment of physician fee schedule conversion factorThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall reduce the conversion factor established under subsection (d) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4) for each year (beginning with 2016) to the extent necessary to reduce expenditures under such section for items and services furnished during the year in the aggregate by the net offset amount determined under subsection (c)(5) attributable to such section for the year.  (b)Adjustment of HOPD conversion factorThe Secretary shall reduce the conversion factor established under paragraph (3)(C) of section 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) for each year (beginning with 2016) to the extent necessary to reduce expenditures under such section for items and services furnished during the year in the aggregate by the net offset amount determined under subsection (c)(5) attributable to such section for the year. 
(c)Determinations relating to expendituresFor purposes of this section, before the beginning of each year (beginning with 2016) at the time conversion factors described in subsections (a) and (b) are established for the year, the Secretary shall determine— (1)the amount of the gross additional expenditures under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) estimated to result from the implementation of sections 3 and 4 for items and services furnished during the year; 
(2)the amount of any offsetting reductions in expenditures under such title (such as reductions in payments for inpatient hospital services) for such year attributable to the implementation of such sections;  (3)the amount (if any) by which the amount of the gross additional expenditures determined under paragraph (1) for the year exceeds the amount of offsetting reductions determined under paragraph (2) for the year; 
(4)the amount of the gross additional expenditures determined under paragraph (1) for the year that are attributable to expenditures under sections 1848 and 1833(t) of such Act, the ratio of such expenditures that are attributable to each respective section; and  (5)with respect to section 1848 and section 1833(t) of such Act, a net offset amount for the year equal to the product of— 
(A)the amount of the net additional expenditures for the year determined under paragraph (3); and  (B)the ratio determined under paragraph (4) attributable to the respective section. 
 
